DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, they will be considered optional, as it is indefinite if they are required.

Further regarding claim 1, claim 1 recites the limitation "the first vertical frame"  and “the second vertical frame” in line 25.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, based on the drawings and specification, (and the reference numbers deleted in the amended claim set), the “first vertical frame” will be treated as “the first longitudinal frame” and “the second vertical frame” will be treated as “the second longitudinal frame” for purposes of examination in this office action.

Regarding claims 2-6, claims 2-6 are rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eom (KR 2004/59957 Y1, machine translation for text, original of record in the IDS dated December 14, 2020 for drawings), in view of Su (JP 3172017 U machine translation for text and original of record in the IDS dated November 07, 2020 for drawings).  Machine translations of Su and Eom from Google Patents are provided herewith, printed on June 3, 2022.

Regarding claim 1, Eom teaches a cross sculpture with horizontal hollow tubes (40) (transverse frame parallel to the ground), connected perpendicularly to vertical hollow tubes that touch from top to bottom (22 and 20) across a center of the horizontal tubes (first longitudinal frame perpendicular across a center of the transverse frame, and second longitudinal frame is another hollow tube coupled the length of the other hollow tube, including the bottom surface) (Fig. 1 Pg. 3 [4]), the vertical tubes (20) surround an inner center that extends from the top of the bottom of the vertical tubes (first containing portion in an inner portion of the first longitudinal frame from a bottom surface toward the transverse frame) (Fig. 2), the vertical tubes (20 and 22) surrounding a hollow space (containing portion of the first longitudinal frame) provide support around a center of the top of the hollow tubes (including the second longitudinal frame tubes) (Fig. 2), the hollow tubes (20) fix to the bottom metal plate by surrounding studs 18 (hollow tubes are first coupling member containing portions around the first containing portion of the center of the vertical member, including in the bottom surface of the vertical member, and the studs are the corresponding second coupling members, and the longitudinal frames are coupled to the first and second coupling members) (Fig. 2 Pg. 4 [3]), with a cover (24) across the top of the vertical hollow tubes (contained object cover) that surround the hollow area (containing portion) (Fig. 2 Pg. 4 [2]).  
Regarding “couple…by magnetic force”, this is product by process language and product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  In this case, the vertical frames of Eom are coupled to the stud coupling members, absent a showing of the structural differences caused by “couple…by magnetic force” the structure of Eom meets this claim limitation. 
Regarding “for containing a sacred utensil or a wish note”, this is considered to be language to the intended use of the product.  “’[A] recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP 2144).  In this case, the empty center of the vertical hollow tubes is capable of containing the described items, and therefore meeting the structural limitations of the claim.
Eom does not specifically teach a first frame magnet arranged to be contained in the first coupling member portion … a second frame magnet inserted into the second coupling member … wherein the first frame magnet is formed to be shorter than the first coupling member containing portion, such that the first frame magnet is hidden inside the first coupling member containing portion.
Su, in the similar field of endeavor, fixing vertical main bodies to bases (Fig. 2 Abstract), teaches the use of two separately located magnets (22) protruding from the base in two locations, that are received and hidden by concave portions (12) on the vertical portion connected to the base ([Fig. 4 Pg. 3 [8]).  
It would have been obvious to one of ordinary skill in the art to modify Eom to incorporate teaches the use of two separately located magnets protruding from the base in two locations, that are received and hidden by concave portions on the vertical portion connected to the base taught by Su.  The motivation for doing so would have been to incorporate a method for fixing the vertical portion by the bottom plate on an installation surface (Pg. 2 [5]) and thereby allow it to be affixed or removed easily (Pg. 2 [2]).

Regarding claim 3, Eom in view of Su teaches each limitation of claim 1, as discussed above.  Eom further teaches the sides of cover (24) across the top of the vertical hollow tubes (contained object cover) are open (no shading) (Fig. 2), and further the top (24) covers the hollow vertical tubes (contained object support) (examiner notes the claim does not specify directly opposite side, so 90 degree angle side meets the claim as recited) (Figs. 1 and 2).  
Eom does not specifically teach in a cylindrical shape.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Eom to change the shape from a box to a cylinder.  The motivation for doing so would have been to change the decorative design of the cross (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant)).

Regarding claim 4, Eom in view of Su teaches each limitation of claims 1 and 2, as discussed above.  Eom further teaches the sides of cover (24) across the top of the vertical hollow tubes (contained object cover) are open (no shading), which faces the hollow vertical tubes to the opposite side (contained object support) (Figs. 1 and 2).  

Regarding claim 5, Eom in view of Su teaches each limitation of claim 1, as discussed above.  Eom further teaches the vertical tubes (20) surround an inner center that extends from the top of the bottom of the vertical tubes (first containing portion/contained object insertion space in an inner portion of the first longitudinal frame from a bottom surface toward the transverse frame) (Fig. 2). Fig. 2 shows a length from the top surface of the vertical tubes (including the second longitudinal frame) to the top of the center of t the first containing portion, this creates a radius of a contained object insertion space.  Fig. 2 further shows the space between the vertical space would allow an object to be contained in it.  As presently recited, the contained object insertion space is not required to be distinct from the first containing portion.  

Regarding claim 6, Eom in view of Su teaches each limitation of claim 1, as discussed above.  Eom further teaches vertical tubes (20 and 21) (first and second longitudinal frames) connected to horizontal tubes (40) (transverse frame)  (Fig. 1 Pg. 3 [4]). The limitations after “may further” in claim 6 are optional to be included, and not required, by definition of “may”. 

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art to the instantly claimed cross is Eom (KR 2004/59957 Y1 machine translation  and original figures), in view of Su (JP 3172017 U machine translation and original figures), as discussed for claim 1 above.  Neither Eom, nor Su, alone or in combination with each other or other prior art teaches the second frame magnet is formed to be longer than the second coupling member containing portion, such that the second frame magnet protrudes from the second coupling member containing portion to the outside; and a protruding portion of the second frame magnet is accommodated in the first coupling member containing portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tracey (US 3,392,821 A) teaches crucifix with an oval recess for the storage of religious articles that can be covered, where the crucifix can be mounted vertically in a base (Col. 2 Lns. 23-42; Figs. 1 and 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784